Reasons for Allowance
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The Request for Continued Examination (RCE) filed 4/27/21 has been entered.
3.	The amendment filed 4/27/21 has been entered.

4.	An examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary features to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brett Gardner on 5/11/21.





identifying, by a first image processing operation, a particular person within a field of view of a head mounted display (HMD) device;
detecting, by a second image processing operation, that a user of the HMD device has performed a gesture directed towards the particular person, wherein the gesture includes the user of the HMD device touching the particular person;
determining whether the gesture satisfies one or more social rules  coinciding with an electronically scheduled meeting between the user of the HMD device and the particular person;
acquiring virtual data associated with an application for an augmented reality environment to be displayed in response to the one or more social rules being satisfied, wherein the application corresponds to the electronically scheduled meeting between the user of the HMD device and the particular person; and
displaying the application using the HMD device.

2.	(Currently Amended) The method of claim 1, 

wherein the application corresponds to an electronic calendar.

3.	(Original) The method of claim 1, wherein:
the gesture is one of a handshake gesture, a hug gesture, or a high-five gesture.

4-5.	(Canceled).

6.	(Currently Amended) The method of claim [[5]] 1, wherein:
the detecting that the user of the HMD device has touched the particular person includes performing skeletal tracking of the particular person.

7.	(Previously Presented) The method of claim 1, wherein:
the acquiring the virtual data includes acquiring a plurality of virtual objects displayed within the augmented reality environment.

8.	(Previously Presented) The method of claim 7, further comprising:
transmitting other virtual data associated with a second augmented reality environment displayed to the user of the HMD device to a mobile device displaying the plurality of virtual objects to the particular person.

9.	(Previously Presented) The method of claim 8, wherein:
the transmitting the other virtual data to the mobile device includes transmitting, to the mobile device, a set of virtual objects displayed using the HMD device at a point in time coinciding with an electronically scheduled meeting between the user of the HMD device and the particular person.

10.	(Canceled).

11.	(Currently Amended) A head mounted display (HMD) device, comprising: 
a display; 
a memory storing instructions; and
one or more processors communicatively coupled with the display and the memory and configured to: 
	identify, by a first image processing operation, a particular person within a field of view of the display; 
	detect, by a second image processing operation, that a user of the HMD device has performed a gesture directed towards the particular person, wherein the gesture includes the user of the HMD device touching the particular person; 
	determine whether the gesture satisfies one or more social rules  coinciding with an electronically scheduled meeting between the user of the HMD device and the particular person; and
	acquire virtual data associated with an application for an augmented reality environment to be displayed in response to the one or more social rules being satisfied, wherein the application corresponds to the electronically scheduled meeting between the user of the HMD device and the particular person,
wherein the display is configured to display the application subsequent to acquisition of the virtual data.

12.	(Currently Amended) The HMD device of claim 11, 

wherein the application corresponds to an electronic calendar. 

13.	(Previously Presented) The HMD device of claim 11, wherein the gesture is one of a handshake gesture, a hug gesture, or a high-five gesture.

14-15.	(Canceled). 

16.	(Currently Amended) The HMD device of claim [[15]] 11, wherein the one or more processors is further configured to: 
perform skeletal tracking of the particular person; and 
detect that the user of the HMD device has touched the particular person based on the skeletal tracking.

17.	(Previously Presented) The HMD device of claim 11, wherein the one or more processors is further configured to: 
transmit other virtual data associated with a second augmented reality environment displayed to the user of the HMD device to a mobile device displaying the virtual data to the particular person.

18.	(Previously Presented) The HMD device of claim 17, wherein the one or more processors is further configured to transmit, to the mobile device, a set of virtual objects displayed using the HMD device.

19.	(Previously Presented) The HMD device of claim 11, wherein the display comprises a see-through display.

20.	(Currently Amended) One or more non-transitory storage devices containing processor readable code for programming one or more processors, comprising:
processor readable code configured to identify, by a first image processing operation, a particular person within a field of view of a display of a head mounted display (HMD) device;
processor readable code configured to detect, by a second image processing operation, that a user of the HMD device has performed a gesture directed towards the particular person, wherein the gesture includes the user of the HMD device touching the particular person;
processor readable code configured to determine whether the gesture satisfies one or more social rules  coinciding with an electronically scheduled meeting between the user of the HMD device and the particular person;
processor readable code configured to acquire virtual data associated with an application for an augmented reality environment to be displayed in response to the one or more social rules being satisfied, wherein the application corresponds to the electronically scheduled meeting between the user of the HMD device and the particular person; and
processor readable code configured to display the application using the HMD device.

5.	The following is an examiner’s statement of reasons for allowance: The amendment filed with the RCE on 4/27/21 and the Examiner’s amendment together place the application into condition for allowance by incorporating into the independent claims the necessary features to distinguish over the prior art of record, including that a user of the HMD device has performed a gesture directed towards the particular person, wherein the gesture includes the user of the HMD device touching the particular person, acquiring virtual data associated with an application for an augmented reality environment to be displayed in response to the one or more social rules being satisfied, wherein the application corresponds to the electronically scheduled meeting between the user of the HMD device and the particular person and displaying the application using the HMD device.  Furthermore, the amendments specify that the social rules correspond to a social relationship with the particular person based on an environment surrounding the user of the HMD device and the particular person, a distance between the user of the HMD device and the particular person, a vocal expression or a facial expression of the particular person towards the user of the HMD device, and a period of time coinciding with an electronically scheduled meeting between the user of the HMD device and the particular person.  The prior art shows gesturing as well as HMD (head mounted device) systems, but does not show all the features combined in the independent claims, such as the one or more social rules being met when the user of the HMD device gestures via touching the person within the field of view, with the one or more social rules each corresponding to all of the criteria listed in the independent claims, with the period of time coinciding with an electronically scheduled meeting between the user of the HMD device and the particular person, and then acquiring virtual data associated with an application for an augmented reality environment to be displayed, in which the application corresponds to the electronically scheduled meeting between the user of the HMD device and the particular person, and then displaying the application using the HMD device.  The combination of features in amended independent claims 1 (method), 11 (apparatus), and 20 (non-transitory medium) are not set forth in the prior art of record.  Furthermore, the Terminal Disclaimer filed 12/13/19 renders moot any double patenting issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174